DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to the RCE filed on 12/14/2020. Accordingly, claims 51- 73 are pending; claims 51, 57, & 65 are independent claims. 
Claims 1- 50 were previously cancelled by the applicant.

Response to Arguments
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Office action relies on the newly discovered Wakrat et al. (US 20110173462 A11) for the features challenged in the argument. 
Examiner acknowledges a brief discussion (via an informal telephone call) for the amended features (before the RCE was formally filed on 12/14/2020) on December 10, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 51- 52, 54- 57, 59- 64, 71- 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakrat et al. (US 20110173462 A1, hereinafter Wakrat) in view of Ma et al. (US 20090167092 A1, hereinafter Ma). Ma is reference of the record.

Regarding claim 51, Wakrat teaches an apparatus [“System 100 may be any suitable type … may be or include a parallel-computing system or a memory system” performing operations/methods of figs. 3-5. Here, memory systems (of figs. 2A- 2B) are merely exemplary; thus, these subsystems 120s can be any computing blocks like processor cores to allow parallel-computing] comprising: ([0007, 0018]);
first one or more circuitries [a part (hardware and software both) of the controller, like example controller 110, that receives request to initiate operation of S406] to receive, from a processor [a local processor, like NVM controller 222, of a subsystem 120], a request [“subsystems 120 may each request permission from controller before performing a power-intensive operation”] to activate a computing block [one of the block of the subsystem 120 of fig. 1, like NVM 224/274 shown in fig. 2] (Figs. 1-4, [0019-0020, 0033, 0041]);
 second one or more circuitries [part(s) of the controller 110 that distinguish between different types of requests for operations] to determine an extreme loading condition [a condition that requires to “perform some operations that are higher in power”] associated with the computing block ([0019], claim 11); 

fourth one or more circuitries to grant permission [“step 414, permission may be provided, from the controller to the subsystem, to proceed with the power-intensive operation”] to activate the computing block, based at least in part on the request to activate and total power of the system in comparison with a threshold level power budget ([0008, 0042- 0045]);
wherein information [logics or programs (inherently present as can be clear to PHOSITA to perform its functions2) used by the controller 110/210/260] stored in memory [memory used by the controller] is to indicate whether the fourth one or more circuitries are to grant permission [“At step 410, the controller may decide whether to allow the subsystem to perform the power-intensive operation”] to activate the computing block, wherein the stored information comprises data corresponding to a first permission [permission for the first power-intensive operation like “a verification-type sensing operation” shown in fig. 2C] associated with a first workload [one of the operation (like “a verification-type sensing operation” of fig. 2C) out of many operations requested by the first subsystem 120] and a second permission associated with a second workload [another operation out of many operation “such as erase and program operations”], wherein the first workload is to be executed on the computing block in response to the first permission [in order to operate verification-type operation a permission to execute this operation is required] and the second workload is to be executed [in order to execute second power-intensive operation like erase, another permission is required] on the computing block in response to the second permission ([0024-0025, 0030, 0033, 0042-0045], figs. 4-5),
 wherein the stored information is to indicate [“the power-intensive operation comprises one of a read, program, and erase operation”, “verification-type sensing operations”, and “perform non-power-intensive operations”. Here, the controller knows the type of operations being requested by the each of the subsystems 120. The word “operations” of Wakrat is mapped with the word “workload” of the claim] whether each of the first workload and the second workload is a low [one or more of the operations being “power intensive operations” clearly indicates that they are not a low current draw workload, but another operation being “non-power- intensive” indicates that it is a low current draw workload] current draw workload ([0030, 0038, 0049], claim 11).
While Wakrat’s computing blocks/sub-systems 120s are described as being operating in different power states by exchanging messages via communication link with a controller (Wakrat, para. 0041, 0044), it still does not teach the system 100/controller 110 to comprise
 third one or more circuitries to cause to change a voltage of the computing block, based at least in part on the extreme loading condition associated with the computing block; and the fourth circuitries to grant permission is based at least in part on the change in the voltage of the computing block as claimed and shown above with 
Ma teaches an apparatus [“Platform 110 may be any of a variety of computer systems, including but not limited to, a personal computer, laptop, notebook, server, cellular device, wireless handset, personal digital assistant, etc.”] comprising ([0014]);
third one or more circuitries [circuitry that change voltage to new voltage] to cause to change [changing the voltage by the VR 130 after reading the message originated from the IC 120] a voltage of the computing block, based at least in part on the extreme loading condition [a condition that requires “an operating characteristic of IC 120 may need to be changed” to the higher level (“increase a processing speed of the IC”) of power/voltage, e.g., “a particular condition exists” of para. 0018] associated with the computing block ([0018-0019, 0023]);
fourth one or more circuitries [e.g., part of the VR 130 or IC 120 that have response signal originated at VR 130] to grant permission [responding by the VR (“indicate to IC 120 that a transition of a supply voltage has completed” which can allow the IC 120 to “change to a different mode of operation--e.g. by changing a frequency of a clock signal to accommodate the new mode of operation”) to the request originated from the IC 120] to activate [e.g., operating with “increase a processing speed of the IC”] the computing block, based at least in part on [receiving of the voltage completion message in step 220 is before performing of the changing an operation characteristics in step 230] the change in the voltage of the computing block (0018-0019, [0024]).
It would have been obvious to one ordinary skill in the art at the time of the making of this invention to combine the teachings of Ma in the system of Wakrat because they both related to one or more computing blocks communicating/exchanging the combination of Wakrat and Ma teaches each and every limitation of the claim 51 and renders invention of this claim obvious to PHOSITA.

Regarding claim 52, Wakrat in view of Ma further teaches the apparatus of claim 51, wherein the apparatus is coupled to a voltage generator [voltage regulator 130/440] that is to supply the voltage to the computing block [blocks of the IC 120/410, analogous to subsystems of Wakrat] (figs. 1, 4 of Ma).

Regarding claim 54, Wakrat in view of Ma further teaches the apparatus of claim 51, wherein to cause to change the voltage, the third one or more circuitries are to: cause a reduction [in the combination, performing of transition in voltage after the first subsystem is finished its power-intensive operation] in the voltage (Wakrat, [0045], Fig. 4, Step 418, & Ma [0019]).

Regarding claim 55, Wakrat in view of Ma further teaches the apparatus of claim 51, wherein to grant permission to activate the computing block, the fourth one or more circuitries are to:
issue a license [“step 414, permission may be provided… as a signal on a dedicated physical line”, the message/signal indicating permission is license under BRI because it authorizes to enter into higher power state for the subsystem] or update a license, the license to grant permission to activate the computing block (Wakrat, [0045]).

Regarding claim 56, Wakrat in view of Ma further teaches the apparatus of claim 51, wherein the extreme loading condition associated with the computing block is to correspond to a worst case [“current consumption profile 290”] loading condition associated with the computing block (Wakrat, [0030]).

Regarding claim 57, Wakrat in view of Ma renders invention of this claim obvious for the similar reasons discussed above in claim 51. Please note, the system 100 of Wakrat is interpreted as claimed “a system”; one of the subsystem 120 like “the first subsystem in FIG. 4” (para. 0040]) of Wakrat is interpreted as claimed “electrical component” and voltage regulator 130/440 of Ma is interpreted as claimed “voltage generator”. The part (hardware and software to allow its functions) of the controller 110/210 of Wakrat are interpreted as claimed various first, second, third, and fourth circuitries.
Regarding claim 59, Wakrat in view of Ma further teaches the system of claim 57, wherein the extreme loading condition [need to execute operation that are “of particular concern”] is a worst case loading condition of the electrical component (Wakrat, [0030]).

Regarding claim 60, Wakrat in view of Ma further teaches the system of claim 57, wherein the extreme loading condition is a worst case load current of the electrical component corresponding to the first state [state/mode that need to execute the request for power-intensive operation] (Wakrat, [0030, 0040]).

Regarding claim 61, Wakrat in view of Ma further teaches the system of claim 57, wherein the electrical component is a computing block [block of the subsystem 120 when it represent a parallel-computing system like a processing unit 410 with cores like system of fig. 4 of Ma. Please note Wakrat’s detailed disclosure of memory units is merely exemplary] within a processing core (Wakrat, [0022], Ma, fig. 4).

Regarding claim 62, Wakrat in view of Ma further teaches the system of claim 57, wherein the first, second, third, and fourth one or more circuitries are coupled to the voltage generator [in the combination of Wakrat and Ma, the modified system 100 will have voltage generator like regulator 130 to provide power to the subsystems 120, wherein the parts of the controller 110 will be coupled (at least via electrically even if not physically) with the voltage regulator] (Fig. 1 of Wakrat & Ma).

Regarding claim 63, Wakrat in view of Ma further teaches the system of claim 57, wherein the electrical component is to operate [step 416 of Wakrat depends on result of the step 410] in the first state, based at least in part on receiving [Yes in step 410] the permission to operate in the first state (Wakrat, fig. 4).

Regarding claim 64, Wakrat in view of Ma further teaches the system of claim 57, wherein to grant the permission to operate in the first state, the fourth one or more circuitries are to issue [“step 414, permission may be provided… as a signal on a dedicated physical line”] a license to the electrical component (Wakrat, fig. 4, [0045]).

Regarding claim 71, Wakrat in view of Ma further teaches the apparatus of claim 51, wherein the activated computing block is to execute3 the first workload [power-intensive operation may be performed by the subsystem at step 416 when the operation is one of the “verification-type sensing operations”] in response to the first permission [permission for “verification-type sensing operation”] or the second workload [allowing to perform operation for “erase and program operations” at step 416, wherein erase operation and verification-type operations are different types of operations hence will have different permissions] in response to the second permission (Wakrat, [0030, 0045], Claim 11).

Regarding claim 72, Wakrat in view of Ma further teaches apparatus of claim 51, wherein the stored information is to indicate whether each [the controller is using logic/program to determine whether “sensing operations” and “erase and program operations” are high current draw operations or not because it knows “power status information of the system”] of the first workload and the second workload is one of: a high current draw workload or [[a]] the low current draw workload (Wakrat, [0030, 0047-0048]).

Regarding claim 73, Wakrat in view of Ma further teaches apparatus of claim 51, wherein each workload is to be assigned a different permission [permission for erase workload and permission for sensing operations are different] (Wakrat, [0030], fig. 4).

Claim 53, 58 & 65 -70 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakrat in view of Ma, and further in view of Chan et al. (US 20110040990 A1, hereinafter Chan). The combination of Wakrat, Ma and Chan is referred as WMC hereinafter.

Regarding claim 65, the rejections of claims 51 & 65 are incorporated. The electrical component of the claim 65 is similar to claim 51’s “computing block” and is mapped with Wakrat’s one of the subsystem 120 (fig. 4). Therefore, Wakrat in view of Ma teaches all the features of the claim 65 as discussed above except the limitation “access a table to determine a worst-case load condition associated with the first state”.
Chan is directed to an apparatus comprising a processor with at least a computing block [component 510], a memory [memory that stores “power consumption by different applications”] that stores information [information of the access conversion rules 255] to indicate different workloads [app_1, app_2, … app_n, analogous to “non-power-intensive operations”  and “power-intensive operations” of Wakrat] to be executed by the computing block are high current draw or low current draw, and a graphical representation that helps a user make decisions about which components or applications to disable in order to save power (Figs. 5, 10, [0004, 0064, 0101-0103]). Specifically, Chan teaches computer-readable storage medium to store instructions that, when executed by a processor within a computing device [device 200], cause the processor to perform one or more operations comprising: ([0046, 0133]);
access a table [“History by application table 410” or “long term record 1005 of power consumption by different applications”] to determine [“application table 410 is a data structure … can be accessed by data processing unit 225 during data processing activities” & “the amount of power consumed by an application… can be determined”] a worst-case load condition associated with the first state ([0061, 0064, 0109]).
It would have been obvious to one ordinary skill in the art at the time of the making of this application to combine the teachings of Chan and Wakrat in view of Ma because they both related to managing power consumptions for the workloads to be executed by one or more computing blocks of a computing device, and have the controller 110 of Wakrat in view of Ma to utilize a table and accessing it as in Chan 

Regarding claim 66, WMC further teaches the non-transitory computer-readable storage medium of claim 65, wherein the worst-case load condition is associated with a worst-case load current associated with the first state (Wakrat, [0030]).

Regarding claim 67, WMC further teaches the non-transitory computer-readable storage medium of claim 65, wherein the table is to store [storing of the applications in relation with power consumption amount for each of the applications including application(s) that usage(s) significantly high level of power/current] the worst-case load condition associated with the first state (Fig. 10 of Chan).

Regarding claim 68, WMC further teaches the non-transitory computer-readable storage medium of claim 65, wherein the electrical component comprises a computational block [blocks of the core of the parallel-computing system of Wakrat as shown in fig. 4 of Ma since subsystems 120 of Wakrat are merely exemplary and they be suitable for any time of electronic system] within a processing core (Wakrat, [0022] & Ma, fig. 4).

Regarding claim 69, WMC further teaches the non-transitory computer-readable storage medium of claim 65, wherein the second state [power state before performing “power intensive operation”] in an off state of the electrical component, and the first state [power state when operating “power-intensive operations”] in an activated state of the electrical component (Wakrat, [0034, 0038, 0044], fig. 4).

Regarding claim 70, WMC further teaches the non-transitory computer-readable storage medium of claim 65, wherein to cause to change one or both the voltage or the frequency of the load line, the processor is to perform one or more operations comprising: instruct a voltage regulator to change the voltage of the load line (Ma, [0019]).

Regarding claims 53 & 58, WMC teaches invention of these claims for the similar reasons discussed above in claim 65.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Guo et al. (US 20110302391 A1) teaches an instruction analysis unit 10 that receives an instruction and determines the required bit width M for the data process 
2) Clark (US 6519707 B2) teaches an apparatus comprising a processor 110 with computing blocks and a voltage regulator 120, wherein the voltage regulator 120 delivers adjusted voltage [Vdd] levels to the computing blocks by setting the control register binary digital signals based on the frequency desirable to complete the specific microprocessor application in real time (Fig. 1 & associated texts).

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0020], Controller 110 may be configured to control, manage, and/or synchronize the operations performed by subsystems 120 so that such overall system peaks do not (or are less likely) to occur. In particular, as described in greater detail below, controller 110 may control subsystems 120 such that at most a predetermined number of subsystems 120 are performing power-intensive operations at the same time or by aiding a subsystem in determining the peak power the subsystem may use at any given time. Controller 110 may include any suitable combination of hardware-based (e.g., application-specific integrated circuits, field programmable arrays, etc.) and software-based components (e.g., processors, microprocessors, etc.) for managing subsystems 120.
        
        [0033], In other embodiments, controller 110 may be configured to grant permission to at most a predetermined number of subsystems at any given time to perform power-intensive operations. For example, subsystems 120 may each request permission from controller before performing a power-intensive operation, and controller 110 may manage the number of subsystems 120 that are granted permission. Whether controller 110 grants permission to a subsystem may depend, for example, on the expected total current consumption of the subsystems that have already been granted permission. One example of this approach will be described below in connection with FIG.4
        2 [0025] “memory management and access functions that may be performed by NVM controller 222 and/or host processor 210 for NVM dies 224 can include issuing read, write, or erase instructions” (emphasis added).
        3 claim 11, “wherein the power-intensive operation comprises one of a read, program, and erase operation”. This shows, each subsystem will execute various workloads/operations including first workload and second workload.